 Mr. President, first, I would like to congratulate you on your unanimous election as President of the forty-first session of the General Assembly of the United Nations. We are pleased to see a diplomat like you, of proven merit and knowledge, directing these deliberations. You are a citizen of Bangladesh, a country with which Argentina maintains friendly relations.
I also wish to greet the Secretary-General in a very special way and express to him how pleased we are now that he has fully recovered. His dedication, efforts and leadership deserve our most heartfelt gratitude.
I would also like to express my sincere appreciation to Ambassador Jaime de Pinies who presided over the fortieth session of the General Assembly in such an able and successful manner. At this juncture, we feel it is our duty to pay tribute to the memory of Olof Palme, a statesman who fought untiringly for the cause of peace and development. His ideas will continue to inspire peoples and direct the actions of Governments.
We meet in this principal forum to deliberate, negotiate, and adopt decisions on the fundamental issues which are of concern to the international community: peace, justice prosperity, the defense of human rights, and the sovereignty and independence of nations.
The consideration of these issues has become especially relevant in light of the fortieth anniversary of our Organization, which we designated with the following call for hope: "The United Nations for a better world". I believe it is thus appropriate and necessary to pause and reflect on the present conditions affecting international relations in contemporary society. The seriousness of the existing conflicts, the increasing disparity in the distribution of power and wealth, the senselessness of terrorism, have reached proportions of such magnitude that they threaten the existence of a community of nations respectful of the right of each and every one of its members.
Throughout its existence, the United Nations has served as an essential instrument for the elimination of all forms of discrimination, for decolonization, for the strengthening of human rights and for the promotion of economic and social progress. During these years, mankind has avoided the tragedy of a new war on a universal scale. It is fitting to ask what would have happened in the world without the existence and active presence of the United Nations.
Based upon this positive balance, last year's commemoration represented a commitment to multiply efforts in order to advance concretely towards the achievement of the principles and purposes of the Charter that is to say the construction of a better world.
However, the past year has not been positive and it must be admitted "that'the present serious international situation does not seem to arise from a set of circumstances, but rather from a structural manifestation, the expression of a logic which impels the forces leading us towards dissension, confrontation and destruction.
Despite the great effort of decolonization, new forms of dependence and exploitation incompatible with the basic provisions embodied in the Charter are gradually imposing themselves and appear to generate an order from which one can discern nothing but new and increasingly unbearable demands on the weakest members of the international community.
The bloc policy, a modernized version of the old policy of the balance of power, is replacing the collective security system. Its implications are well known: a reduction of the political independence of the less powerful; a stagnation in the relations between the principal partners; an increasingly inequitable economic order, and a forced homogenization of the world which stifles national styles.
The realistic aspiration of progress and justice, which formed the basis of the creation and vitality of our Organization, seems to be disregarded for the sake of hegemonic projects which exclude the alternatives of an authentic peace. Such is the logic of the present-day world, a logic of senselessness.
This logic stems from the confrontation of the blocs in a world characterized by a bipolar tendency, which in turn brings about two consequences which affect the developing nations in particular.
The first is an increase of what we could call the amorality of international politics, which is a result of the excessive weight of the security factor.
This distortion establishes a difference and sometimes an opposition between the criteria applied to internal relations and those applied to international relations.
Thus, on the one hand the inviolability of civil rights in the domestic order is not carried out into the international order with regard to matters related to the respect of people's rights to self-determination and independence. On the other hand, the calls for equality found in the internal message are not translated into an external version of equality among States and the resulting respect of their sovereignty.
The second consequence is that we suffer because of the problems resulting from the uncertain and arbitrary security borders which separate both blocs, giving rise to a kind of underhanded war which occurs at many different levels, disregarding the basic principles and rules of international law and allowing the confrontation of underground powers and destructive fanaticism.
We are all aware of the fact that there can be no real independence as long as there is no effective control within the internal political area of our countries. In addition, we are all aware that this capacity to control tends to weaken and even vanish as a result of the confrontation between the super Powers. The war of propaganda and mutual harassment within our own territories is known to polarize societies and divide citizenry because of questions often unrelated to their own interests. As a consequence, the global strategic conflict ends up by absorbing our national energies.
Moreover, while we become involuntary participants in and victims of the global strategic conflict, the regional tension thus created turns bade upon the super-Powers, increasing the danger to their own internal peace and survival. We believe it necessary to recreate a logic of good sense, the logic which led to the creation of our Organization four decades ago. To do this, we must first and foremost rid ourselves of the nightmare of war.
The Argentine Government gives the highest priority to the question of nuclear disarmament. Today there would be no winner in a nuclear war: all mankind would be its victim. Based on this simple, apocalyptic reasoning, my Government returns to this forum to insist on this question, which no one can ignore.
At the beginning of 1984 the tension between the tJhited States and the Soviet Union had reached a level comparable to the highest level reached in the so-called cold war. Mutual dialog had been interrupted and replaced by a counterpoint of challenge and response, which lead to the development of new weapons and their positioning in territories which until that time had been free of them.
This gloomy outlook began to brighten when the United states and the Soviet Union issued, on 20 November 1985, a joint communique in which they stated that a nuclear war cannot be won and must never be fought". If this sentence means to its authors what it states literally, we have no doubt that the bilateral disarmament negotiations must make progress. Yet this has not been the case.
In 1984 the Argentine Government requested that a global disarmament process be initiated urgently. Nevertheless, none of the negative conditions mentioned by us on that occasion has been overcome; on the contrary, in many cases those conditions seem even more negative. Such is the position regarding the vertical and geographical proliferation of strategic weapons, the continuation of nuclear-weapon tests, the deceptive guarantees of security given to States which do not possess nuclear weapons, and the absence of measures to prevent nuclear war.
This was why my" country, on 22 May 1984.- together with India, Greece, Mexico, Tanzania and Sweden, started an initiative seeking to halt the nuclear-arms race and bring about nuclear disarmament. We asked that the tests, the production and the positioning of nuclear weapons and launching systems be suspended. We also requested that this be followed by a substantial reduction in nuclear forces.
We, those six countries, have continued to put forward practical initiatives, and during our recent meeting in Mexico we offered our assistance in setting up appropriate verification mechanisms. Such measures could include the creation of temporary surveillance stations in the existing testing zones, arrangements to use the stations in the United States and the Soviet Union to monitor their territories beyond the testing zones and the inspection of large chemical explosions. In addition, we have proposed to the Heads of State of the United States and the Soviet Union that experts from our six countries should meet with Soviet and American experts.
The Mexico Declaration begins by proclaiming the right of mankind to peace, which is intimately linked to the right to live, since war would inevitably lead to a holocaust. Therefore, I should like to take this opportunity to ask the States responsible for the arms race to give appropriate consideration to the proposals presented by the group of six.
War is also looming over Latin America. The Central American crisis and conflict have become more and more serious. A peaceful settlement in Central America is not only a humanitarian objective for other peoples, but a necessity for all Latin Americans. On the basis of the experience of three years of negotiation, we must now find a new process that will once again give rise to hope. I believe this process should not insist cm the formal aspects of a treaty, it being understood that prior to the peace treaty itself a desire for peace cm the part of all parties is indispensable.
Today an exceptional treaty, the Act on Peace and Co-operation in Central America, is available to us thanks to the great efforts of the Contadora Group. This lucid and complex document is a truly important source for the measures we must take. But for this instrument eventually to be effective, the parties which are to be governed by it must first reach agreement on how to resolve the conflict.
It is quite clear what has to be achieved. The Contadora Group ana its Support Group expressed it in the Message of Caraballeda, Venezuela, in February of this year, as follows: the full exercise of self-determination* non-interference in the internal affairs of other States? respect for the territorial integrity of States; pluralistic democracy* no armaments or military bases that would endanger peace in the region*, no military operations by countries of the region, or by countries with interests therein, which would involve aggression or constitute a threat to peace* no foreign troops or military advisers* no support, whether political, logistical or military, for groups seeking to destabilize the constitutional order of the Latin American States by means of force or terrorist acts of any kind* respect for human rights, which means unconditional respect for civil, political and religious freedoms so as to ensure peace by a strictly Latin American process.
None of these aims has been fully achieved in the region and some of them have increasingly been violated in the past weeks. These 10 commandments, which should be the Decalogue of hope, are instead the cause of our anxiety.
Even though the aims are clear and the international community has endorsed them, it seems that there is growing confusion about how to achieve them.
We believe that a reciprocal commitment is needed: on the one hand a commitment among Latin Americans based on the assumption that the political, economic and social development of Central America is the responsibility of those countries which, like ours, are committed to this effort of mediation and peace*
 aid on the other an agreement among centered Americans regarding democracy and the elimination of any kind of political, military or economic dependency on any Power.
If we want peace, it is necessary for the nations of centered America to make a colossal effort to secure their internal and external freedom, that is their democracy and independence; and if we want the Central American countries to be able to make this effort, the remainder of Latin America must pledge its help in bringing about the material and political conditions that will make possible the independence and freedom of the Central American countries.
If Latin America runs away from the conflict, the conflict will catch up with it. If Central America does not destroy the causes of the conflict, the conflict will destroy it.
This mutual effort could be vain unless there is a third pledge that of the countries that have links and interests in the region to abstain from any kind of intervention, since what happens in the future will largely depend on them and since the peace and security of those nations is contingent upon satisfactory solution of the Central American conflict.
Our country is willing to honor its pledge; we hope that at this decisive time those who have done most in favor of peace will once again take the initiative and redouble their efforts.
The identification of practical ways to eliminate injustices which may create new areas of tension will also contribute towards peace and development in Latin America. In this regard, we support the just and legitimate efforts of our sister republic of Bolivia to recover a direct, useful and sovereign outlet to the Pacific Ocean. This would be a just historical indemnity which, by eliminating the land-locked character of that country, would promote its development. Similarly, I wish to reiterate the support of my country for all of Panama's efforts to ensure full compliance with the Treaties applicable to the Canal ana to obtain all countries' endorsement of the Protocol to the Treaty Concerning Permanent Neutrality and Operation of that interoceanic waterway.
My country's backing of the initiative of the Federative Republic of Brazil to designate the South Atlantic as a zone of peace and co-operation of the peoples of South America and Africa also takes its inspiration from the same dedication to peace that characterizes the Argentine people and Government. Demilitarization of the South Atlantic and avoidance of the arms race will contribute substantially to a lessening of international tension.
My Government wishes to reiterate that the sovereignty dispute over the Malvinas, South Georgias and South Sandwich Islands is an issue of permanent interest to the Argentine Republic and represents the central problem which keeps it apart from the United Kingdom of Great Britain and Northern Ireland.
We are determined to achieve a peaceful, equitable and final solution to this dispute through serious negotiations in good faith. If such a solution were achieved, relations between the two countries would be established on solid and permanent bases. However, despite the repeated calls of the international community, the United Kingdom still refuses to accept comprehensive negotiations.
The international community has fully understood the necessity for the Republic of Argentina and the United Kingdom to resume negotiations ands.has expressed this desire by supporting last year's resolution 40/21, adopted by a majority of votes in the General Assembly.	'
Nevertheless, the international community once again is witness to the intransigent stand of the British Government, which persists in ignoring, its call and rejects negotiations as the appropriate and rational way to solve international disputes.
Such an attitude only prolongs a situation which, because of its consequences, is as unacceptable as it is detrimental: First, the excessive military presence in the South Atlantic constitutes a serious risk to Argentina and affects the entire region.
Secondly, the strategic airport built on the islands and the extraordinary naval reinforcement jeopardize the stability of an area which is part of a Latin-American nuclear-weapon-free zone. Thus the Malvinas Islands have been turned into a new zone of strategic interest and attract the global East-West conflict towards them.
Thirdly, the illegal and arbitrary "Exclusion Zone" unilaterally declared by the United Kingdom around the Malvinas Islands precludes Argentina from engaging in legitimate and peaceful activities in waters and air space falling within its jurisdiction. In addition, this has caused the uncontrolled exploitation of the area's fishing resources.
The Argentine Government reiterates its willingness to initiate negotiations in search of an imaginative solution that would, through special statutory safeguards and guarantees, also allow the interests of the present inhabitants of the Malvinas Islands to be adequately addressed.
The next step on the road towards final solution of the question of the Malvinas Islands must be taken by the British Government and the Republic of Argentina, together with the international community. They await a positive reaction, as can already be observed in certain political spheres of the United Kingdom as well as in other sectors of the public opinion of that country.
I should' like to avail myself of this opportunity to thank the Secretary-General for his assistance and constant efforts to promote fruitful negotiations.-1 The Argentine Government asks him to continue his efforts, and reiterates that he can be assured of its broadest and fullest co-operation.
Before addressing myself to other important issues that deserve our special attention I wish to mention one which preoccupies us all by virtue of its flagrant nature: the untenable policy of the Government of South Africa, which offends not only the written rules of international law but also more basic and fundamental rules which each one of us carries within his conscience.
The Argentine Government has repudiated time and again the policy of apartheid and its inexorable consequence: the harassment of the republics of southern Africa.
Faced with the continuing acts of aggression by the Government of South Africa which are the other side of an institutionalized regime of racial discrimination, unacceptable in the framework of the contemporary international community, we have broken diplomatic relations with the Republic of South Africa.
Once again we reiterate in this forum the Argentine people's expressions of friendship to the oppressed people of South Africa, as well as our support for the just struggle it is engaged in to establish a free, egalitarian and democratic society in its country.
On this occasion, I believe it necessary to confirm the unlimited support of the Argentine Government for the people of Namibia - represented by the South West Africa People's Organization - which still suffers from the illegitimate occupation of its Territory by South Africa.
As I stated in my message addressed to the recently concluded special session of the General Assembly on Namibia, this situation is unacceptable. Its continuation can only be explained by the imbalance of the forces involved and the importance of the interests seeking to perpetuate it.
There are countries which, though they do not belong to the region, still have a great responsibility towards it. This responsibility is incompatible with the continuing existence of racism, colonialism and interventionism - scourges that are contrary to human dignity, violate human rights and breed violence and destruction.
There is no rule of law in South Africa or Namibia. The longer it takes to establish it, the more widespread will be the violence and injustice; the greater will be the insecurity of those who share with us the Atlantic basin.
The Middle East region continues to pose a risk of conflict, escalation and war, as we have unfortunately witnessed.
We the Argentine people believe in the possibility and need for peace in that tormented region - a peace based upon truth, justice and freedom for all, without exception, a peace based on the negotiation of the legitimate interests by all those who hold inalienable rights that no one can ignore, a peace based upon mutual respect and tolerance. That is the context in which Argentina affirms the necessity for recognition of the Palestinian People's right to form on its own territory an independent State enjoying full self-determination and governed by authorities freely chosen by the Palestinian people.
Similarly, we uphold the right of all the States in the region, including Israel, to live within secure and internationally recognized boundaries.
For the same reasons we condemn all measures which jeopardize the full force of human rights, as in the case of the forceful occupation of territories, acts of terrorism and violence, which cut short human lives, destroy families and mutilate children and adolescents.
I wish to mention especially the conflict that has been raging between Iran and Iraq since 1980: that war must cease. The peace, which should never have been broken, must reign once again. The peoples of both nations, which have suffered and been terribly afflicted, must once again co-exist as brothers. The Argentine Republic is friendly to both; it has supported and will continue to support all efforts to restore their full enjoyment of the right to life and peace pursuant to the United Nations Charter and the principles of non-alignment.
 A part of this pattern of tension can also be observed in Lebanon, a country with which we have relations of long-standing and deep friendship. He can only express our hope to see once again a flourishing and peaceful Lebanon, enjoying fully its sovereign rights, free fros occupation of any part of its territory and actively contributing towards the progress and stability of the region.
 The senselessness which tends to dominate the international scene reveals itself crudely in the world economic situation, and this widens the gap separating an ever more powerful center from an ever weaker periphery. To this we must add a technological monopoly which threatens to disenfranchise even further the developing countries. The lack of access to the more advanced technologies will accentuate the economic instability but, more than this, it will affect the capability of the nations left behind to act politically, submitting them to a new form of colonialism.
Unfortunately, it must be admitted that in the year that has elapsed since the last session of the General Assembly no events have occurred in the area of international economic relations that would raise our hopes for a more equitable and rational system. On the contrary, the situation of international trade has deteriorated, showing clearly the doubly unjust principles on which it is at present based. On the one hand, something that is a fallacy is stated: de facto equality among nations. From this premise, rules are conceived which not only do not favor possibilities for development of the poorest but also perpetuate, if not intensity, already existing inequalities. Disregard for de facto inequality leads to the creation of an actual de jure inequality among nations, through a body of norms and principles which all must accept as the only one capable of governing commercial exchange.
The poorer nations, the youngest ones, the former colonies, we are told, should not and cannot search for the road towards their own development and progress outside the framework which the ridlest nations, the most established Powers and the most important cities of the world need to strengthen their trade and productive investment.
Now comes the second inequitable basis. The evolution of the international economic order is showing that what the backward nations cannot do the richest
can. Thus one arrives at the paradox where precisely those who seated the rules in accordance with their needs and their requirements are not only the first but indeed the only ones who violate their own rules when this becomes necessary for the defense of their own interests.
The process which led to starting the new round of General Agreement on Tariffs and Trade (GATT) negotiations show how far the logic of discrimination reaches: while the opening of markets for goods and services is proposed, protectionism and unfair competition increase as regards traditional raw materials. Since its inception GATT has failed to address the question of raw materials.
The deterioration of international trade has worsened the problem of external debt owed by developing countries, especially that of Latin America. In our region the standard of living has regressed 10 years in the past 5 years. In addition, servicing foreign debt in the past four years has turned Latin America into a net exporter of capital: we have exported more than 3100 billion.
The response of the Latin American countries has been an enormous effort to put order into their economies, improve efficiency and increase exports, an effort that is nevertheless neutralized by the drop in raw material prices on the international markets. The logic of senselessness puts us into this absurd predicament in which our efforts to comply with the debt requirements meet with discrimination and ever growing protectionism on the part of our creditors.
The subsistence of the negative factors of the prevailing international economic system obliges Latin American countries to make even greater efforts to transform regional co-operation into a concrete fact. This is the reason behind the ambitious integration agreement entered into recently by my country and the Federative Republic of Brazil, the final purpose of which is to create a common
(Mr. Caputo, Argentina) market system between our two countries. As my dear colleague from Brazil has said, we share the fraternal aspiration to "grow together". Also, as the Republic of Uruguay is doing, we hope that other Latin American countries will join this initiative. Thus Latin America is moving from the rhetoric of integration to a common effort which translates into practical initiatives.
The Cartagena Consensus, which remains fully valid as a means of solving the debt problem, as well as other joint endeavors which direct the course of the democracies of Latin America, has paved the way for the possibility of a new regional arrangement to serve our peoples and all mankind, not contradictory to but complementary with the other regional arrangements which more and more characterize the times in which we live.
One of the main themes on the agenda of the General Assembly refers to the crisis within the United Nations. The Organization can only be strengthened by a rationalization of its duties based on the expert report submitted for our consideration. However, in addition to the obvious need for a readjustment of the work procedures and administrative and financial reforms, a concern arises with regard to the true purposes and possibilities of our Organization.
This is where an attempt at frankness must play a fundamental role. For four decades the United Nations has assisted in the reconstruction of economies shattered by war and has helped countries subjected to colonial domination to gain their independence. Nevertheless, fundamental tasks remain to be undertaken in this search in the United Nations for a better world. To carry out this substantial task, we must all contribute, whether or not this is convenient to our own particular interests.
This is how we see the world and its conflicts. We do not expect miracles but we shall not let ourselves be disheartened. We trust in the ability of mankind to understand existing situation and apply its will to transform it. But there will be no transformation of the present without a proper understanding of the fundamental facts that shape it, nor will it be possible to build the future unless there is a clear idea about what we expect for our civilization.
The years remaining until the end of this century present a challenge to our intelligence, to our will, and fundamentally to our sense of ethics in relations among men and nations.
Our presentation is essentially political, in the profound sense of this word. We believe in peace as a true formula for coexistence, in equality as a predicate of action towards the common welfare, in development as a focus for the energies of men and women to build a new society.
We have no other weapons than our minds, and this is why we ask that this logic of senselessness be abandoned in order that common sense may be restored. We repeat that we must regain our senses so that the system of peaceful coexistence of our various national identities may survive. For more than 40 years that has been the principal objective of our Organization.
We do not believe that our world can organize itself to build a better future by favoring immediate interests derived from strategic and military concepts or proceeding from the basis of a continuous confrontation between the great hegemonic blocs that use their power politics in dealing with those which do not belong to any of the power blocs. We prefer a world in which people can coexist peacefully and freely, not in submission or under oppression but rather on the basis of respect for diversity. As Albert Camus once said:
"The extremisms of the right or of the left seek totality, that is to say, the elimination of differences, and not unity, which is the harmony of contrasts."